             Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

_________________________________

BONNIE J. WALKER,

Plaintiff,
                                                      Case No. 1:19-cv-00352-TPK
       v.

COMMISSIONER OF SOCIAL                                OPINION AND ORDER
SECURITY,

Defendant.

                                     OPINION AND ORDER

        Plaintiff Bonnie J. Walker filed this action under 42 U.S.C. §405(g) asking this Court to
review a final decision of the Commissioner of Social Security. That final decision, issued by
the Appeals Council on January 16, 2019, denied Ms. Walker’s application for social security
disability benefits. Ms. Walker has now moved for judgment on the pleadings (Doc. 7) and the
Commissioner has filed a similar motion (Doc. 9). For the following reasons, the Court will
GRANT Plaintiff’s motion, DENY the Commissioner’s motion, and REMAND this case to the
Commissioner for further proceedings pursuant to 42 U.S.C. §405(g), sentence four.

                                       I. BACKGROUND

       Plaintiff’s application was filed on January 25, 2016. She alleged that she became
disabled on June 25, 2015, due to back and ankle disorders. She was 57 years old at the time her
application was filed.

        After initial administrative denials of her claim, Plaintiff appeared and testified at an
administrative hearing held by video on May 10, 2018. A vocational expert, Lynette Paulsen,
also testified at the hearing.

        The Administrative Law Judge issued an unfavorable decision on May 25, 2018. He first
found that Plaintiff met the insured status requirements of the Social Security Act through
December 31, 2021, and that she had not worked since her alleged onset date. Next, the ALJ
concluded that Plaintiff suffered from severe impairments including degenerative disease of the
cervical and lumbar spine, status post right ankle fracture, and tenosynovitis and ligament tear,
status post surgery in 2017. The ALJ addressed the question of whether Plaintiff had severe
mental impairments as well (the record contains diagnoses of PTSD, anxiety, and depression) but
determined that those impairments were not severe. Moving forward with the sequential
evaluation process, the ALJ then found that none of Plaintiff’s impairments met the criteria for
          Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 2 of 9




disability under various sections of the Listing of Impairments. Next, the ALJ determined that
these impairments limited Plaintiff to the performance of a reduced range of sedentary work. She
could not climb ladders, ropes, or scaffolds, could not balance, could climb ramps and stairs
occasionally, could occasionally stoop, kneel, crouch, and crawl, and had to avoid exposure to
vibration, unprotected heights, and moving machinery.

        The ALJ determined that with these restrictions, Plaintiff could perform her past relevant
work as a secretary/office clerk. That conclusion was supported by the testimony of the
vocational expert who said that someone with Plaintiff’s residual functional capacity could do
that work as it is generally performed in the economy. Based on this evidence, the ALJ found
that Plaintiff was not disabled within the meaning of the Social Security Act.

        Plaintiff, in her motion for judgment on the pleadings, asserts several claims of error. She
argues that the ALJ did not properly evaluate the opinion of Dr. Beaupin, a treating source; failed
to re-contact Dr. Beaupin for clarification; improperly gave significant weight to the opinions of
a non-examining source and a consultative evaluation; failed to evaluate the opinion of a
neuropsychologist, Dr. Englert; and based the residual functional capacity finding on his (the
ALJ’s) own lay opinion. As a result, Plaintiff asserts that the ALJ’s decision is not based on
substantial evidence.
                                     II. THE KEY EVIDENCE

       The Court begins its review of the evidence by summarizing the testimony given at the
administrative hearing.

        Plaintiff said her current living arrangement was in a single-family home where she
resided with her husband, daughter, and four-year-old granddaughter. Plaintiff had graduated
from high school and had attended college, but did not get a degree. She had most recently
worked as a secretary for an industrial firm, doing typical secretarial tasks. She stopped working
in 2015 after being injured in an automobile accident. According to Plaintiff, the accident
affected her memory and also injured her ankle to the point where she was on crutches. She did
suffer from some back pain prior to the accident but not to the point where she could not work.

        Responding to a question concerning her ability to return to work, Plaintiff said she could
not do so due to being unable to sit, stand, or walk for any length of time. Her ankle still swelled
and was painful and she needed injections for pain in her neck and shoulder. She said she was
also a candidate for back surgery and for surgery to remove scar tissue in her ankle. Her
medication also affected her ability to concentrate and her memory problems impacted her ability
to work as well. She was not undergoing treatment for memory issues, however, and had to
discontinue mental health treatment due to insurance issues. In the past, Plaintiff had also had
bad migraine headaches, but medication had improved that problem.

       When asked about daily activities, Plaintiff said she did simple cooking and a little
cleaning, but not mopping or vacuuming. Her husband and daughter helped with housework.


                                                -2-
          Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 3 of 9




She had spent her days with her mother watching television, or doing some shopping. She had
not driven a car for some time and would not do so after the accident. She was able to do
crossword puzzles and play games on the computer, but that activity strained her eyes and made
her dizzy. Her social activities were mainly limited to going to church and visiting her sister.

        In response to questions from her counsel, Plaintiff said that she could sit for only fifteen
to twenty minutes at a time and could stand and walk for the same duration. She could climb
stairs but it was difficult. She was able to lift up to ten pounds but could do no overhead
reaching. Sometimes she reacted to stress by getting a migraine.

        Ms. Paulsen, the vocational expert, was the next witness. She classified Plaintiff’s past
work as a secretary as sedentary and skilled, and also said that when Plaintiff had worked as an
office clerk that job was sedentary as Plaintiff performed it and semi-skilled. When asked if
someone who was limited to sedentary work with various additional restrictions could perform
those jobs, she said that such a person could do so. A limitation to simple, routine tasks would
eliminate both jobs, however. Lastly, she said that employers would not tolerate someone being
off task for more than ten to twelve percent of the time in these jobs, or being absent for more
than one day per month.

        The pertinent medical records are those relating to the opinions expressed by treating,
consultative, and non-examining sources. Because several of Plaintiff’s claims of error relate to
the opinion expressed by her pain management physician, Dr. Beaupin, the Court will begin it
summary of the medical evidence with a review of his records.

        Dr. Beaupin’s treatment notes show that Plaintiff was involved in a motor vehicle
accident on June 25, 2015, when her side of the car she was riding in was struck by another car
that had run a stop sign. She briefly lost consciousness and was taken to the hospital with head,
neck, back, and leg pain. Almost a year later, she was still having pain in her right ankle as well
as dizziness and neck and back pain. Standing and sitting exacerbated her pain and medications
and physical therapy reduced it. On examination, she showed significant reduction in the range
of motion of her cervical and lumbar spines and muscle spasms and trigger points in the
paraspinal area. Imaging showed central disc herniations at L4-5 and L5-S1 in the lumbar spine
and multiple disc herniations in the cervical spine with impingement. Dr. Beaupin had
recommended trigger point injections as well as physical therapy and a continuation of
chiropractic treatment for her lower back. He saw no need for narcotic pain medication. In the
“function” section of his notes, Dr. Beaupin variously reported that Plaintiff could sit for 10-20
minutes or for up to 45 minutes, stand for 10-20 minutes or up to 30 minutes, walk for 5-10
minutes or up to 40-60 minutes, and lift 1-5 pounds or up to 10-20 pounds, and he also indicated
that she was “disabled.” Overall, he treated her on seventeen different occasions over a two-year
period.

        On May 13, 2018, Dr. Beaupin completed a physical capacities evaluation form. On it,
he stated that Plaintiff’s diagnoses included cervical disc herniation, lumbar disc herniation,


                                                 -3-
          Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 4 of 9




lumbar radiculitis, right ankle injury, and benign paroxysmal vertigo and that her prognosis was
poor. Clinical findings included a depressed affect and limitations of the range of motion of her
spine with painful muscle spasms. Dr. Beaupin believed that Plaintiff’s pain and other symptoms
constantly interfered with the type of attention and concentration needed to do even simple work,
that she could not tolerate work stress (although physically she could do sedentary work), that
she could sit for 45 minutes at a time, stand 10-20 minutes at a time, do both for about two hours
in a workday, had to get up and walk every fifteen minutes, needed to be able to change positions
at will, had to take three to four unscheduled work breaks per day, had to use a cane when
walking, could rarely lift less than ten pounds, could rarely look down, turn her head, look up, or
turn her head in a static position, had severe limitations on the use of her hands, fingers, and
arms, was likely to miss four days of work per month, and was not capable of sustaining full-time
employment. (Tr. 1024-28).

        In contrast, the record contains two opinions suggesting that Plaintiff was capable of
working at the sedentary level or beyond. The first was rendered by Dr. Figueroa, who
performed a consultative examination on March 16, 2016. At that examination, Plaintiff
reported constant sharp pain in her neck, supported by x-rays showing multi-level degenerative
disc changes and foraminal narrowing with central canal stenosis, as well as constant sharp and
stabbing back pain radiating down her right leg. Plaintiff also had pain in her right ankle due to
multiple fractures and ligament tears sustained in her automobile accident. She reported doing
no cooking, shopping, or child care, and doing cleaning and laundry once or twice per week. Her
gait was normal and she could heel and toe walk without difficulty. Dr. Figueroa noted
limitations in the range of motion of the cervical and lumbar spines and abnormal reflexes in the
arms and knees. Plaintiff’s hand and finger dexterity were intact and her grip strength was
normal. It was Dr. Figueroa’s opinion that Plaintiff had only moderate limitations for activities
requiring repetitive bending, lifting, and carrying beyond an occasional ten pounds, and mild
limitations for turning movements of the neck or prolonged pushing and pulling. (Tr. 376-80).

        Dr. Bijpuria, the non-examining medical consultant, rendered his opinion on March 2,
2018. He thought that Plaintiff could lift 20 pounds occasionally and ten pounds frequently,
could stand, walk, and sit for six hours in a workday, was limited in her ability to pull and push
with her legs, could occasionally perform most postural activities of working, and had no other
limitations. He explained that the record did not show that Plaintiff had sought and received
evaluation and treatment for persistent pain of the spine or that she received intensive pain
management. There is no specific indication that he reviewed Dr. Beaupin’s records, and he
clearly did not have the benefit of Dr. Beaupin’s May, 2018 opinion statement. (Tr. 920-30).

       Plaintiff also raises issues about the ALJ’s determination that she did not suffer from any
severe mental impairments. The Court will briefly summarize the records relating to that issue as
well.

        Plaintiff did report some mental difficulties including short-term memory loss following
the accident. She was seen by Dr. Zali, a psychologist, for an evaluation on March 16, 2016. Dr.


                                                -4-
         Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 5 of 9




Zali reported Plaintiff’s complaints that she was in constant pain and that it woke her up twice
per night as well as her statements about memory loss. Plaintiff’s affect was euthymic and she
was properly oriented with intact attention and concentration. However, her memory skills were
impaired. She was able to deal with both simple and complex tasks and instructions but would
have moderate difficulty learning new tasks due to her memory problems. Neurocognitive
testing was recommended. (Tr. 371-74).

        Plaintiff was subsequently seen by a neuropsychologist, Dr. Englert, on two occasions in
January of 2017. Her concerns at that time involved her cognition, mood, and functioning. Dr.
Englert noted that Plaintiff had been treated for post-concussion syndrome in 2016 and there
were some objective findings resulting from that treatment. Plaintiff reported word-finding
difficulty and poor memory for day-to-day events as well as problems remembering things from
her past and some issues with paying attention while reading. Dr. Englert noted that Plaintiff’s
affect was flat and her mood was somewhat depressed, she appeared fatigued, and she seemed to
have some difficulty focusing. She scored in the borderline to low average range on a
visuospatial memory test and in the impaired range on a brief test of attention. Overall, her test
scores were slightly lower than expected. Dr. Englert’s impressions included attention and
concentration deficit, executive functioning deficit, mild memory disturbance, and adjustment
disorder with mixed anxiety and depressed mood. Her attention deficit was characterized as
“significant.” Dr. Englert recommended that Plaintiff continue with weekly counseling and that
she seek cognitive therapy to help her focus attention and learn strategies to cope with the
changes she had experienced. (Tr. 381-87).

                                III. STANDARD OF REVIEW

        The Court of Appeals for the Second Circuit has stated that, in reviewing a final decision
of the Commissioner of Social Security on a disability issue,

        “[i]t is not our function to determine de novo whether [a plaintiff] is disabled.”
       Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.1996). Instead, “we conduct a plenary
       review of the administrative record to determine if there is substantial evidence,
       considering the record as a whole, to support the Commissioner's decision and if
       the correct legal standards have been applied.” Moran v. Astrue, 569 F.3d 108,
       112 (2d Cir.2009); see also 42 U.S.C. § 405(a) (on judicial review, “[t]he findings
       of the Commissioner of Social Security as to any fact, if supported by substantial
       evidence, shall be conclusive.”).

       Substantial evidence is “more than a mere scintilla.” Moran, 569 F.3d at 112
       (quotation marks omitted). “It means such relevant evidence as a reasonable mind
       might accept as adequate to support a conclusion.” Id. (quotation marks omitted
       and emphasis added). But it is still a very deferential standard of review—even
       more so than the “clearly erroneous” standard. See Dickinson v. Zurko, 527 U.S.
       150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999). The substantial evidence


                                                -5-
          Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 6 of 9




       standard means once an ALJ finds facts, we can reject those facts “only if a
       reasonable factfinder would have to conclude otherwise.” Warren v. Shalala, 29
       F.3d 1287, 1290 (8th Cir.1994) (emphasis added and quotation marks omitted);
       see also Osorio v. INS, 18 F.3d 1017, 1022 (2d Cir.1994) (using the same
       standard in the analogous immigration context).


Brault v. Soc. Sec. Admin., Com'r, 683 F.3d 443, 447–48 (2d Cir. 2012)

                                        IV. DISCUSSION

                                   A. Dr. Beaupin’s Opinion

         Plaintiff’s first two assertions of error center around the ALJ’s evaluation of Dr.
Beaupin’s opinion. Dr. Beaupin is clearly a treating source, so it is important to review in some
detail the ALJ’s rationale for affording that opinion less weight than the opinions of Dr. Bijpuria,
who was a non-examining medical consultant, and Dr. Figueroa, the consultative examiner.

         The ALJ mentioned specifically these limitations from Dr. Beaupin’s opinion: that
Plaintiff “could only sit, stand, or walk for a total of two hours in an eight-hour workday, ...
requires a cane for ambulation, ... can do less than occasional handling, must avoid all reaching,
... has pain so severe it constantly interferes with attention and concentration even for simple
tasks, and would be absent from work more than four days a month due to her impairments or
treatment.” (Tr. 19). As noted above, that is not an exhaustive list of the limitations posited by
Dr. Beaupin. He characterized these as “extreme limitations ... not supported by the record as a
whole” and said that they “seem grossly exaggerated compared to the subjective and objective
reports in the orthopedic treatment notes (Exhibit 38F) and the consultative examination
performed by Dr. Figueroa.” Id. The ALJ gave a few examples of such inconsistencies,
including the fact that Plaintiff walked with a steady gait and without assistance and that her grip
strength and hand and finger dexterity were normal. By contrast, the ALJ gave “significant
weight” to the opinions of Drs. Bijpuria and Figueroa, although the ALJ did not explain why he
did so, and he also gave “the highest benefit of the doubt” to Plaintiff’s pain complaints by
limiting her to sedentary work even though both of those doctors appeared to conclude that she
could do light work as well.

        Plaintiff argues that the ALJ’s basis for discounting Dr. Beaupin’s opinion appears to be
limited to one orthopedic treatment note and the observations made at the time of the
consultative examination, both of which predated the extensive treatment provided by Dr.
Beaupin, and that Dr. Beaupin’s opinions were well-supported by his own treatment notes and
objective findings. Additionally, she argues that the ALJ did not explicitly apply all of the
factors which are relevant to the evaluation of a treating source opinion and that he should have
re-contacted Dr. Beaupin to obtain additional information if he perceived an inconsistency
between the evidence of record and Dr. Beaupin’s “extreme” opinions. She accompanies this


                                                -6-
          Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 7 of 9




argument by contending that there was no basis for preferring the other non-treating source
opinions over that of Dr. Beaupin and that they were “stale” based on additional developments
and did not have the benefit of the entire medical record. In response, the Commissioner
contends Dr. Bijpuria’s opinion was clearly not stale and was based on a relatively complete
record, and that Dr. Figueroa’s opinion constitutes substantial evidence because there was little
or no deterioration in Plaintiff’s condition after that opinion was rendered. Rather, according to
the Commissioner, the records demonstrated substantial improvement in her condition and also
showed that Plaintiff’s activities of daily living were consistent with the ability to perform work
at the sedentary level or above.

       When this case was decided, the “treating physician” regulation found at 20 C.F.R.
§404.1527 was still in effect (it has since been repealed). As this regulation has been interpreted,

        “the opinion of a claimant's treating physician as to the nature and severity of the
       impairment is given ‘controlling weight’ so long as it ‘is well-supported by
       medically acceptable clinical and laboratory diagnostic techniques and is not
       inconsistent with the other substantial evidence in [the] case record.’ ” [Burgess v.
       Astrue, 537 F.3d 117, 127 (2d Cir.2008)] at 128 (quoting 20 C.F.R. §
       404.1527(c)(2)). There are, of course, circumstances when it is appropriate for an
       ALJ not to give controlling weight to a treating physician's opinion. See, e.g.,
       Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir.2004) (per curiam) (holding that
       “the opinion of the treating physician is not afforded controlling weight where, as
       here, the treating physician issued opinions that are not consistent with other
       substantial evidence in the record, such as the opinions of other medical experts”).
       Nevertheless, even when a treating physician's opinion is not given controlling
       weight, SSA regulations require the ALJ to consider several factors in
       determining how much weight the opinion should receive. See 20 C.F.R. §
       404.1527(c)(2)(I), (2)(ii), (3)–(6). “[T]o override the opinion of the treating
       physician, we have held that the ALJ must explicitly consider, inter alia: (1) the
       frequen[c]y, length, nature, and extent of treatment; (2) the amount of medical
       evidence supporting the opinion; (3) the consistency of the opinion with the
       remaining medical evidence; and, (4) whether the physician is a specialist.” Selian
       v. Astrue, 708 F.3d 409, 418 (2d Cir.2013) (per curiam). “After considering the
       above factors, the ALJ must ‘comprehensively set forth [his] reasons for the
       weight assigned to a treating physician's opinion.’ ” Burgess, 537 F.3d at 129
       (alteration in original) (quoting Halloran, 362 F.3d at 33). The failure to provide “
       ‘good reasons' for not crediting the opinion of a claimant's treating physician is a
       ground for remand.” Id. at 129–30 [citation omitted]. The ALJ is not permitted to
       substitute his own expertise or view of the medical proof for the treating
       physician's opinion or for any competent medical opinion. Id. at 131.

Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015).



                                                -7-
          Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 8 of 9




         The Court finds the ALJ’s consideration of the treating physician opinion to be
insufficient under this standard. Importantly, the ALJ relied heavily upon the conflicting
opinions of the non-treating and non-examining sources without providing any rationale for why
he preferred those opinions to that of Dr. Beaupin. At the very least, if relying on such opinions,
an ALJ should explain why he considered them to carry more weight than the conclusions of the
treating source. Further, there were specific limitations found by Dr. Beaupin, including the need
for a sit-stand option and limitations on overhead reaching and turning her head, which the ALJ
did not acknowledge at all, nor did he provide any reasoning for rejecting them. Rather, he
appeared to treat the variety of limitations expressed in Dr. Beaupin’s report as a single entity and
characterized all of them as “extreme” and inconsistent with other portions of the record,
although he identified only a very few inconsistent treatment notes, and they did not contradict
every portion of Dr. Beaupin’s findings. In short, given the preference afforded to treating source
opinions, the ALJ simply did not provide enough analysis to comply with the applicable law and
did not articulate his reasons for rejecting significant portions of that opinion. This error requires
a remand.

                                    B. Cognitive Impairment

        Plaintiff next argues that the ALJ did not deal adequately with the neuropsychological
assessment done by Dr. Englert. As noted above, Dr. Englert concluded that Plaintiff had a
significant deficit in the area of attention and had milder, but still noticeable, deficits in memory
and executive functioning. These problems were attributed to a cognitive functioning disorder as
well as to Plaintiff’s anxiety and depressive disorders. The Commissioner responds that after Dr.
Englert evaluated Plaintiff, records demonstrated an improvement in her symptoms or that
similar symptoms were being caused by medication.

         In his analysis of severe impairments, the ALJ noted that the record included diagnoses of
several mental impairments including PTSD, anxiety, and depression (but not a cognitive
disorder). However, he concluded that these impairments caused no more than slight functional
limitations and were therefore not severe. He commented only briefly on the neuropsychological
examination done by Dr. Englert in the context of evaluating the “B” criteria for mental
impairments, stating that the test results showed that her functioning, while reduced, was still in
the low average range, and that she had some difficulty focusing but her score on the Working
Memory Index was also low average. (Tr. 14-15). He did not include any cognitive limitations
in his residual functional capacity finding, nor did he discuss any aspects of Dr. Englert’s report
in the section of the decision dealing with residual functional capacity.

       Plaintiff is correct that, regardless of whether an impairment is severe or not, any
functional deficits caused by that impairment must be included in the ALJ’s residual functional
capacity finding. As this Court has said, “it is well-established that an ALJ is required to
consider functional limitations that arise from non-severe impairments.” Benman v. Comm'r of
Soc. Sec., 350 F. Supp. 3d 252, 258 (W.D.N.Y. 2018). The Commissioner’s argument, that a
reasonable reading of the record supports the ALJ’s conclusion that there were no such functional


                                                 -8-
          Case 1:19-cv-00352-TPK Document 12 Filed 09/17/20 Page 9 of 9




limitations, is not borne out by the evidence. It is impossible to read Dr. Englert’s report as
stating that Plaintiff did not have cognitive limitations, which are especially important here given
the fact that the ALJ found that Plaintiff’s past relevant work was either skilled or semi-skilled in
nature. Her attention deficit and difficulties with executive functioning would make the
performance of such jobs seem especially problematic, but the ALJ did not - aside from asking
the vocational expert if a limitation to simple tasks would preclude such employment - make an
effort to determine if those difficulties were consistent with the past relevant work. The later
records cited by the Commissioner show that Plaintiff continued to have a primary diagnosis of
post-concussion syndrome, and all of those records state that Plaintiff was continuing to have
symptoms of that disorder. The general comment that she had “[g]ood attention and
concentration” cannot be read as a refutation of the results of Dr. Englert’s comprehensive study,
especially when that comment - heavily relied on by the Commissioner - appears to be a standard
note appearing in all of the subsequent treatment records from Dent Headache and Neurology
Center, and made by a non-physician. The ALJ did not consider that fact because he did not
engage in any meaningful discussion of Dr. Englert’s conclusions, and he clearly did not ascribe
enough weight to the views of Dr. Englert on the issue of whether Plaintiff either had a severe
cognitive disorder or had limitations arising from post-concussion syndrome that affected her
ability to perform certain work activities. This is also an error requiring remand.

        In light of the fact that the Court has found merit in Plaintiff’s arguments about the
treating source opinion and the existence of limitations arising from a cognitive impairment,
there is no need to address Plaintiff’s remaining claim. Therefore, the Court will order a
sentence four remand.

                               V. CONCLUSION AND ORDER

       For the reasons stated above, the Court GRANTS Plaintiff’s motion (Doc. 7), DENIES
the Commissioner’s motion (Doc. 9), and REMANDS this case to the Commissioner for further
proceedings pursuant to 42 U.S.C. §405(g), sentence four.

                                                       /s/ Terence P. Kemp
                                                       United States Magistrate Judge




                                                 -9-
